DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim  1 of U.S. Patent No. 11, 115, 838. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the present application are found in U.S. Patent No. 11, 115, 838 with obvious wording variations. Take an example of comparing claim 1 of pending application and claim 1 of U.S. Patent No. 11, 115, 838.
Pending Application 17/401, 552
U.S. Patent No. 11, 115, 838
Claim 1, A method of operation of a radio access node in a cellular communications network, comprising: 5sending, to a mobility function entity in a core network of the cellular communications network, first information indicative of one or more tracking areas supported by the radio access node and one or more network slices supported by the radio access node; and receiving, from the mobility function entity, second information indicative of 10one or more network slices that are: supported by the radio access node and the mobility function entity; and permitted by one or more network policies, for at least one of the one or more tracking areas supported by the radio access 15node.
Claim 1, A method of operation of a radio access node in a cellular communications network comprising: sending, to a mobility function entity in a core network of the cellular communications network, first information indicative of one or more tracking areas supported by the radio access node and one or more network slices supported by the radio access node; and receiving, from the mobility function entity, second information indicative of one or more network slices that are: (a) supported by the radio access node and the mobility function entity and (b) permitted by one or more network policies, for each of at least one of the one or more tracking areas supported by the radio access node, or (a) supported by the mobility function entity and (b) permitted by one or more network policies, for each of at least one of the one or more tracking areas supported by the radio access node.

	
4.	The claims of the instant application encompass the same subject matter except the instant “, A method of operation of a radio access node in a cellular communications network comprising; second information indicative of 10one or more network slices that are: supported by the radio access node and the mobility function entity and permitted by one or more network policies, for at least one of the one or more tracking areas supported by the radio access 15node” whereas the U.S. Patent No. 11, 115, 838 claims are to “A method of operation of a radio access node in a cellular communications network comprising; second information indicative of one or more network slices that are: (a) supported by the radio access node and the mobility function entity and (b) permitted by one or more network policies, for each of at least one of the one or more tracking areas supported by the radio access node”. Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement the U.S. Patent No. 11, 115, 838 “ supported by the radio access node and the mobility function entity and (b) permitted by one or more network policies, for each of at least one of the one or more tracking areas supported by the radio access node” as a “supported by the radio access node and the mobility function entity and permitted by one or more network policies, for at least one of the one or more tracking areas supported by the radio access 15node” because it was well known the claimed invention only differ in terminology such as “for each of at least one of the one or more tracking areas supported by the radio access node” and “for at least one of the one or more tracking areas supported by the radio access 15node” where it’s interpreted that it’s more of a generic claim, where generic claims require a terminal disclaimer.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Nokia R2-1705325 14May 2017 (hereinafter D1) in view Ericsson R3-171713 6 May 2017 (hereinafter D2).
D1 discloses a method of operation of a radio access node in a cellular communications network (see in particular "gNB" in figure 1), comprising: sending, to a mobility function entity in a core network of the cellular communications network, first information indicative of one or more network slices supported by the radio access node (see in particular figure 1, "NG Setup Request"; This message includes a list of supported S-NSSAls, which is sent to the AMF, the AMF corresponding to the claimed core
network); and receiving, from the mobility function entity, second information indicative of
one or more network slices that are: supported by the mobility function entity (see in particular figure 1, "NG Setup response"; This message is received by the gNB and includes the list of supported S-NSSAIs, the S-NSSAIs corresponding to the claimed network slices) but fails to explicitly disclose first information indicative of one or more tracking areas supported by the radio access node and second information indicative permitted by one or more network policies, for at least one of the one or more tracking areas
supported by the radio access node.
	D2 discloses first information indicative of one or more tracking areas supported by the radio access node (page 3, paragraph 8.7.1.2 and page 4, paragraph 9.1.8.1  , the gNB initiates the procedure by sending an NG SETUP REQUEST message including the appropriate data to the AMF, if the List of Applicable S-NSSAIs IE is included in the NG SETUP REQUEST message, the AMF shall, if supported, consider this information in the realization and handling of network slicing, supported TAs in Gnb). and second information indicative permitted by one or more network policies, for at least one of the one or more tracking areas supported by the radio access node (page 11, Figure X.4.4.1-1, tracking area update[alignment of slices supported in the new RA between UE and network]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of D2 into the invention of
D1, where D1 provides network slicing requires that slice-enabled UE provides its pre-configured NSSAT (Network Slice Selection Assistance Information) to facilitate appropriate CN instance and slice selection and D2 provides NG RAN supports the selection of the RAN part of the network slice, by assistance information provided by the UE or the 5GC which unambiguously identifies one or more of the pre-configured network slices in the PLMN in order to make RAN slice aware already at NG Setup and the combination of network slices the AMF may serve, which include supported TAs in the gNB.
	Per claim 2, refer to the same rationale as explained in claim 1.
	Per claim 3, refer to the same rationale as explained in claim 1( However from the mobility function entity perspective).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar   can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647